internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-157584-02 date december legend x d1 state a b dear this responds to a letter dated date together with subsequent correspondence submitted on behalf of x requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes and relief under sec_1362 of the internal_revenue_code facts according to the information submitted x an eligible_entity was formed under the laws of state as of d1 x was equally owned by individuals a and b x intended to elect to be treated as an association_taxable_as_a_corporation and then to elect to be treated as an s_corporation with both elections effective d1 however x inadvertently failed to timely file either election plr-157584-02 law and analysis sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership and an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides guidance on the classification of a domestic eligible_entity generally a domestic eligible_entity will be a partnership if it has two or more members unless it elects otherwise a domestic eligible_entity with one owner will generally be disregarded as an entity separate from its owner unless it elects otherwise sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the service_center designated on form_8832 sec_301_7701-3 provides that an election made under sec_301 c i will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 can not be more than days prior to the date on which the election is filed and can not be more than months after the date on which the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_1362 provides that a small_business_corporation may elect to be an s_corporation plr-157584-02 sec_1362 provides the rule on when an s election will be effective if an s election is made within the first two and one-half months of a corporation's taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made however under sec_1362 if an s election is made after the first two and one-half months of a corporation's taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat such an election as timely made for such taxable_year and sec_1362 shall not apply conclusion based solely on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time to elect to be taxed as an association effective d1 x has days from the date of this letter to file form_8832 with the appropriate service_center to elect to be treated as an association for federal tax purposes effective d1 the form must be signed as specified in sec_301_7701-3 i - iii a copy of this letter should be attached to that form in addition we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for its first taxable_year that began on d1 accordingly provided that x makes an election to be an s_corporation by filing a completed form_2553 election by a small_business_corporation with the appropriate service_center effective d1 within days following the date of this letter then such election will be treated as timely made for x’s taxable_year that began on d1 a copy of this letter should be attached to the form_2553 except as specifically provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is in fact an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-157584-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter to be attached to form_8832 copy of this letter to be attached to form_2553 copy for sec_6110 purposes
